The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 December 2020 has been entered.

Status of Claims

Claims 1, 3, 5, 7-11, 14-16, 19-22 are pending.
Claim 2, 4, 6, 12-13, 17-18 are cancelled.
Claims 1, 11, 16 are amended.
Claims 1, 3, 5, 7-11, 14-16, 19-22 are allowed.

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in a telephone interview with James W. Soong (Reg. No. 40,824) on 15 June 2022.  The details may be found in the attached interview summary, PTO-413B.
The application has been amended as follows (based on Applicant’s proposed amendment of claims of RCE filed on 28 January 2022): 

Claim 7 (Currently Amended):  The computer-implemented method of claim 
Claim 22 (Currently Amended):  The computer-implemented method of claim 
Claims 1, 3, 5, 8-11, 14-16, 19-21 (Same as claims filed on 28 January 2022)


Allowable Subject Matter

Claims 1, 3, 5, 7-11, 14-16, 19-22 are allowed since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199F.3d 1295, 1301, 53 USPQ2d 1065, 1069, 1069 (Fed.Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in claims 1, 3, 5, 7-11, 14-16, 19-22.  

The following is an examiner’s statement of reasons for allowance: 

Claim 1 is considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically, “applying, by the computing system, one or more regression techniques to at least the first variable and the second variable; determining, by the computing system, based on the one or more regression techniques, a set of sensitivity metrics for the set of users, a respective sensitivity metric out of the set of sensitivity metrics being determined for each of the users; training, by the computing system, a sensitivity model based on machine learning to indicate correlations between a set of features associated with a social networking utilization feature and the set of sensitivity metrics, the training based on training data including a set of feature values for the set of features and the set of sensitivity metrics; identifying, by the computing system, based on the sensitivity model, one or more target users; and applying, by the computing system, one or more social networking policies to the target users, wherein the one or more social networking policies increase engagement by the target users on a social networking system based on actions taken on the social networking system, wherein engagement by the target users is performed through applications running on computing devices associated with the target users in communication with one or more servers associated with the social networking system”, in combination with the remaining elements and features of the claimed invention.
Claims 11 and 16 are substantially similar to claim 1. The arguments as given above for claim 1, are applied, mutatis mutandis, to claim 11 and 16, therefore the allowable subject matter reasoning of claim 1 are applied accordingly.
Regarding the dependent claims 3, 5, 7-10, 21-22 / 14-15 / 19-20, which include all the limitations of the independent claim 1 / 11 / 16, are also allowed
The followings are references closest to the invention claimed:
Antin et al., US-PGPUB NO.2013/0304686 A1 [hereafter Antin] shows social network user attitude modeling using machine learning. However, Antin does not show using regression for networking policies performed on applications running on user devices associated with social network system.
Sarwar et al., “Item-Based Collaborative Filtering Recommendation Algorithms”, World Wide Web 2001 [hereafter Sarwar] shows content recommendation for network users. However, Sarwar does not show using regression for networking policies performed on applications running on user devices associated with social network system. 
Karmaker et al., “A Fine Grained Technique for Viral Marketing based on Social Network: A Machine Learning Approach”, International Journal on Science and Technology, Volume 1, No.2, August 2011 [hereafter Karmaker] shows using machine learning for social network viral marketing. However, Karmaker does not show using regression for networking policies performed on applications running on user devices associated with social network system. 
Amichai-Hamburger et al., “Social network user and personality”, Computers in Human Behavior, 26 (2010) 1289-1295 [hereafter Amichai-Hamburger] shows identifying social network users with personal characteristics. However, Amichai-Hamburger does not show using regression for networking policies performed on applications running on user devices associated with social network system. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128